           Case 8:20-cv-02118-PX Document 116 Filed 05/07/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 CASA DE MARYLAND, INC., et al

          Plaintiffs,

    v.                                                    Civil No. 20-2118-PX

 Mayorkas, et al

          Defendant.



                                        STATUS REPORT

         Pursuant to the Letter Order entered on May 3, 2021 (ECF No. 113), the Defendants hereby

submit this Status Report in further support of Defendants’ motion to stay briefing on Plaintiffs’

Motion for Partial Summary Judgment (ECF No. 109).

         Alejandro Mayorkas was sworn in as Secretary of Homeland Security by President Biden

on February 2, 2021. On May 4, 2021, Secretary Mayorkas ratified the final rule titled Removal

of 30-Day Processing Provision for Asylum Applicant-Related Form I-765 Employment

Authorization Applications (“Timeline Repeal Rule”). A copy of the ratification is annexed

hereto as Exhibit A. Ratification resolves Plaintiffs’ Homeland Security Act claim with respect

to the Timeline Repeal Rule. See Guedes v. ATF, 920 F.3d 1, 13 (D.C. Cir. 2019) (“[A] properly

appointed official’s ratification of an allegedly improper official’s prior action, rather than mooting

a claim, resolves the claim on the merits by remedying the defect (if any) from the initial

appointment” (internal quotations omitted))

         Additionally, consistent with Executive Order 14,012, “Restoring Faith in Our Legal

Immigration Systems and Strengthening Integration and Inclusion Efforts for New Americans,”
          Case 8:20-cv-02118-PX Document 116 Filed 05/07/21 Page 2 of 2




86 Fed. Reg. 8,277 (Feb. 2, 2021), DHS plans to engage in rulemaking related to the two rules at

issue in this case. Defendant submits that this DHS plan may moot or reshape the claims in this

case.

        The Administrative Procedure Act requires that the notice of proposed rulemaking

(NPRM) be published in the Federal Register and contain, inter alia “either the terms or substance

of the proposed rule or a description of the subjects and issued involved.” 5 U.S.C. § 553(b)(3).

DHS currently projects publication of the NPRM in December of this year, but advises that

inherent uncertainties in the regulatory analysis and review process, as well as resource

availability, could affect the rulemaking timeline. Before a Final Rule can be promulgated, a

period of notice-and-comment, and consideration of the public comments received, must occur. It

is premature to project a date for a final rule, but given the December 2021 projection for

publication of the NPRM, DHS anticipates that such a final rule is likely to be published no earlier

than June 2022.

                                                     Respectfully submitted,

                                                     JONATHAN F. LENZNER
                                                     Acting United States Attorney

                                                        /s/
                                                     Jane E. Andersen (Bar No: 802834))
                                                     Assistant United States Attorney
                                                     6500 Cherrywood Lane, Suite 200
                                                     Greenbelt, MD 20770
                                                     (301) 344-4422
                                                     Jane.Andersen@usdoj.gov
